Title: To George Washington from Alexander Donald, 28 February 1789
From: Donald, Alexander
To: Washington, George



Sir
Richmond 28th Feby 1789

I hope you will have the goodness to pardon me, for embracing the oppertunity by Doer Le Mayeur, of returning you my thanks for the unmerited kindness & attention you have been pleased to honour me with. and which has made such an impression, as never can be obliterated from my memory.
It will give me much pleasure to be able to pay my personal respects to you at Mount Vernon, before you go to New York, You observe Sir, that I make no doubt of your accepting the High and Honourable Office of President, I am confident that in point of Happiness, & enjoyment, you will be a great looser by your change of situation, as every person of your rural turn of mind must be, in relinquishing the pleasures of Mount Vernon, for the fatigue & bustle of business, which you must unavoidably experience at New York. But still I am satisfied you cannot resist the unanimous wish of United America, especially if you could be brought to think as all other good men do, That The Happiness & Prosperity of the Thirteen United States, intirely depends on your acceptance of the President’s Chair. Allow me to add, that it is the general opinion of the Friends to the New Government, that if you decline being at the Head of it, It never can, or will take effect.
I intend returning to London in a few months, where I carry on business under the Firm of Donald & Burton, Give me leave to say, that my House will consider it as a high honour to be favoured with your commands for any thing you may want

from thence, Be so good as present me most respectfully to your Lady. I am with great respect Sir Your very obedient & obliged Servant

A. Donald

